Citation Nr: 1343319	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  06-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a liver disability, claimed as liver lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, including a tour of duty in Vietnam from August 1967 to August 1968.

This matter comes to the Board of Veteran's appeals from December 2004 (liver lesions) and December 2010 (glaucoma) rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Washington, D.C., and Roanoke, Virginia, respectively.  

The issue of entitlement to service connection for liver lesions was previously before the Board in May 2008 and August 2010 at which times the case was remanded for additional development.  Both issues were before the Board in January 2012 for additional evidentiary and due process development.  Due to various liver findings shown by the evidence, the issue of entitlement to service connection for liver lesions has been expanded to include all liver disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).    

The Veteran's Virtual VA folder, which includes VA outpatient records, has been reviewed in conjunction with this appeal.

The issue of entitlement to service connection for a glaucoma, to include as secondary to diabetes mellitus, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a liver disability attributable to service.


CONCLUSION OF LAW

A liver disability, claimed as liver lesions, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the Veteran in a February 2006 statement of the case, and in subsequent letters to include March 2007 correspondence, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in July 2012.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, to include available medical records, and as warranted by law, affording VA examinations.  There is no evidence that additional obtainable records have yet to be requested, or that additional examinations are in order.  In terms of VA examinations, the Veteran's representative asserted in written argument in November 2013 that there has not been substantial compliance with the Board's January 2012 remand directive requesting that an etiological medical opinion be obtained with rational addressing the claimed liver disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, an addendum opinion was obtained by a VA examiner in October 2012 who said he agreed with the opinion and rational of a December 2008 examiner who found that there was insufficient evidence to relate the Veteran's inservice and postservice liver conditions.  In terms of rational, the December 2008 VA examiner reported that serology tests were negative for hepatitis A, B and C.  While this opinion admittedly does not include the degree of probability of a nexus as the Board requested (i.e., at least as likely as not related to; not at least as likely as not related to), there is such an opinion on file that was rendered by a VA examiner in April 2010.  In short, the Board finds that there has been substantial compliance with the Board's remand directives on this issue.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The appeal is now ready to be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In the instant case, the Veteran's service treatment records show that he developed hepatitis two months after coming back from Vietnam (in the fall of 1968), and was hospitalized for three and a half months.  A March 1969 physical profile record notes that he had had hepatitis and had fully recovered, requiring a three week period of light duty before assuming full duty.  His May 1969 separation examination report is unremarkable for a liver condition and shows that serology results were negative.

Postservice records first show liver findings many years after service.  In this regard, there is a February 2000 VA outpatient record showing that the Veteran was returning to VA medical care after many years.  He said he had a history of hepatitis and a cyst on his liver.  He reported that he underwent diagnostic exams and blood tests two months earlier and did not know what kind of hepatitis he had.  He also reported having annual ultrasounds because of the cyst on his liver.  VA problem lists include hepatitis dated February 2000.  A May 2007 abdominal computerized tomography scan taken for hernia concerns revealed three small liver lesions described as renal cysts.  The first lesion measured .4 centimeters (cm) in diameter and was located in the right liver.  The second measured 1.2 cm in diameter and was located in the tip of the right lobe of the liver posteriorly.  The third lesion measured .6 cm in diameter and was located close to the right hemidiaphragmatic leaf.  A magnetic resonance imaging of the abdomen performed in June 2007 revealed tiny hepatic cysts.  

Also, in July 2008, the Veteran presented to a VA outpatient clinic requesting a hepatitis consult.  He explained that many doctors were noticing elevated liver function tests and had asked him about it and he told them he had been hospitalized for hepatitis in 1969.  He was questioning why he still had signs of hepatitis.  A July 2008 outpatient record addendum states that tests for the hepatitis C, B and A virus had been recently performed and were negative.  The Veteran was diagnosed as having mild hepatitis at a December 2008 VA examination based on elevation of ALT (alanine transaminase test).  There is also a December 2008 VA outpatient record diagnosing the Veteran as having hepatitis and noting that though no cause was found to explain the elevated liver function tests, many serious diseases had been ruled out.  The physician relayed to the Veteran that it was reassuring that the liver function had not worsen after several decades.  

The evidence outlined above shows that the Veteran was treated for a liver disability, i.e., hepatitis, in service, and was found many years after service to have renal cysts, and hepatitis based on elevated liver function tests.  Thus, the issue in this case comes down to the third essential criterion for a grant of service connection, i.e., a causal relationship between the post active duty findings of hepatitis and renal cysts, and a disease or injury incurred or aggravated during active service, to include inservice hepatitis.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  After carefully reviewing the evidence in its entirety, the Board finds that the weight of evidence does not establish the nexus requirement.

Pertinent nexus evidence includes a September 2008 liver consult outpatient record containing the Veteran's report of having hepatitis in service with no symptoms of abdominal pain or jaundice.  The Veteran reported that the condition was found on a random blood draw.  He also reported that he has been hospitalized for the condition in service and that a biopsy had been performed.  The consulting physician reported that it was likely that there had been a hepatitis A outbreak in service and that the Veteran had been serologically positive.  He went on to report that this would not yield chronic liver disease and that the possibilities for his isolated ALT include fatty liver disease which was high on the list given the Veteran's diabetes mellitus and obesity.  He added that though less likely, hereditary causes such as Wilson's and Hemachromatosis needed to be excluded.  He added that the hepatic cysts were likely an incidental finding.  

A VA physician offered a similar etiology on an October 2008 VA liver progress note when, in assessing the Veteran as having slightly elevated ALT, he opined that given the Veteran's history of diabetes and obesity, this more than likely represented fatty deposition in the liver.  He noted that there was no evidence of Hemachromatosis or Wilson's disease based on blood work and that clinically the Veteran was asymptomatic.  

There is also a December 2008 VA examiner's opinion that the Veteran had mild hepatitis based on elevation of ALT, but that there was insufficient evidence in his service medical records to establish a nexus between his current hepatitis and his inservice hepatitis.  He pointed out that serology tests were negative for hepatitis A, B and C.  

A VA examiner in October 2012 agreed with this opinion after reviewing the Veteran's claims file.  More significantly, there is the opinion of a VA examiner in April 2010 who pointed out that the Veteran's service treatment records show that he completely recovered from his inservice hepatitis.  He went on to opine that it was less likely as not that the Veteran's elevated liver enzymes were causally related to his inservice treatment for hepatitis or was otherwise causally related to his active service.  Like the September 2008 VA consult physician above, the examiner explained that hepatitis A does not become chronic and that the Veteran's blood tests for hepatitis serology for hepatitis A, B and C had been negative at VA medical facilities and that recent liver enzymes, performed in April 2009, showed the liver-enzymes to be within normal limits.  He similarly opined that the Veteran's elevation for liver-associated enzymes was due to fatty liver.  A VA examiner in October 2010 also opined that the Veteran's abnormal liver function tests were more likely due to non alcoholic fatty liver disease.  He based his opinion on a review of the Veteran's claims file.

In contrast to the medical opinions discussed above, the only evidence relating the Veteran's postservice hepatitis to his period of service is the Veteran's written assertions and his February 2008 Board hearing testimony.  The Board acknowledges that he is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), the etiology of a liver disorder is a medical matter as to which lay testimony is not competent.  Furthermore, even if the Veteran were competent to opine as to the etiology of his postservice hepatitis, the specific and reasoned opinion of the trained professionals outlined above negating a nexus outweighs the Veteran's general lay assertion of a nexus.

Based on the foregoing, the Board finds that the weight of evidence does not support the third essential criterion for a grant of service connection, i.e., a causal relationship between a post active duty service disability and a disease or injury incurred or aggravated during active service.  Because the weight of evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for a liver disability, to include liver lesions, must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a liver disability is denied.


REMAND

The Board remanded the issue of entitlement to service connection for glaucoma in January 2012 in compliance with due process requirements.  That is, to provide the Veteran with a statement of the case on the issue and to afford him the opportunity to perfect an appeal by filing a timely substantive appeal.  See 38 C.F.R. § 20.200; Manlincon v. West, 12 Vet. App. 238 (1999).  These remand directives have been met and the appeal has been perfected.  Id.

As to the merits of the issue, the Veteran was afforded a VA examination in June 2010 to obtain an opinion addressing the etiology of the Veteran's glaucoma and his service connected diabetes mellitus.  The examiner rendered a negative opinion; however, there is no indication that he had the Veteran's claims file to review.  Moreover, in December 2010, the Veteran submitted private ophthalmologic records dated from 1996 to 2010.  This evidence is pertinent to the claim and should be considered by the examiner.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Also, in his April 2012 substantive appeal, the Veteran asserted that consideration should be given to his claim on both a direct and secondary basis.  The June 2010 VA examiner did not address the claim on a direct basis.  Such an opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Access to the Veteran's claims file and virtual VA record, as well as a copy of this remand, must be provided to the VA examiner of June 2010 (to the extent that this examiner is still available) so that an addendum to the previous examination report can be prepared.  If this examiner is no longer available, access to the Veteran's claims file, virtual VA record and a copy of this remand should be made available to a VA physician of similar experience and knowledge.  It is not necessary that the Veteran be present for the records review unless deemed so by the examining physician. 

Upon review of the claims file and virtual VA record, the examiner must opine as to whether it is at least as likely as not (a 50% degree of probability or higher) that the Veteran's glaucoma was manifested during, or as a result of, active military service. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran's glaucoma is proximately due to or the result of his service-connected diabetes mellitus.  If not, is it at least as likely as not that glaucoma is aggravated by diabetes mellitus.

A complete rationale must be provided for all opinions offered. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the claim of entitlement to service connection for glaucoma, to include as secondary to service connected diabetes mellitus.  Consider any additional evidence added to the record.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


